Mr. Justice Mercur
delivered the opinion of the court, November 26th 1880.
The overseers had no power to bind the townships by the agreement of submission. The defendant in error had an undoubted right to refuse to ratify it. There was nothing in the agreement, nor in the refusal to ratify it, that extended the time within which an appeal might be taken. The statute fixed the next Court of Quarter Sessions as the time. The next term, after the order of removal,, commenced on the first Monday of December. The court actually remained in session until Friday of the second week, being the 12th day of the month. On the morning of the 10th the agreement was repudiated, and notice thereof given. There was, after this, ample time to apply for or take an appeal from the order of removal before the court adjourned.
A term of court is a fixed period of time: Horton et al. v. Miller, 2 Wright 270.' Under authority given by the Act of 18th March 1875, the court had ordered the several courts of the county “to continue two weeks, or so long as is necessary to dispose of the business.” It is true, any business commenced within the term of two weeks, might be prosecuted and completed beyond that time, or the court might by adjournment meet on some day thereafter to dispose of pending business, or other business, not required to be done at a regular term. A court, however, thus convened, would be an adjourned court, and not a regular term.
In fact, on the 11th of October preceding, it had been ordered that a special term, for trial of both civil and criminal causes, be held, commencing on the third Monday of December, being the 15th; and that a venire issue for jurors for said week. That court met and continued in-session during the week. It adjourned to the'22d, then to the 23d, and further, to the 29th December. On this last day the petition was presented praying the court to grant the appeal. Thus, it clearly appears, the regular December term *533had expired. A special term had intervened and by adjournments continued. The court in session on the 29th was no part of the previous regular term, but was an extension of the special term. The learned judge was clearly right in holding the application for an appeal came too late.
Judgment affirmed.